PER CURIAM.
The former husband appeals a final judgment of dissolution of marriage alleging multiple errors by the trial court. The former wife concedes one error: that the court erred in failing to make a specific finding of misconduct necessary to support equitable distribution to the wife of funds the husband spent pending these proceedings. See Bishop v. Bishop, 47 So.3d 326, 330 (Fla. 2d DCA 2010) (“[Tjhere must be evidence of the spending spouse’s intentional dissipation or destruction of the asset, and the trial court must make a specific finding that the dissipation resulted from intentional misconduct.”). On this issue we reverse and remand for further proceedings. The court may decide the issue on the present state of the record or take additional evidence, as it deems appropriate. In all other respects, we affirm the final judgment.

Affirmed in part, reversed in part and remanded.

WARNER, TAYLOR and GERBER, JJ., concur.